Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 1 of 6 PageID #:323




                             EXHIBIT E
  Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 2 of 6 PageID #:324




                                                                     King & Spalding LLP
                                                                     633 West Fifth Street
                                                                     Suite 1600
                                                                     Los Angeles, CA 90071
                                                                     Tel: +1 213 443 4335
                                                                     Fax: +1 213 443 4310
                                                                     www.kslaw.com

                                                                     Craig Bessenger
                                                                     Partner
                                                                     Direct Dial: +1 213 218 4004
                                                                     Direct Fax: +1 213 443 4310
                                                                     cbessenger@kslaw.com




VIA EMAIL AND
FIRST-CLASS MAIL


December 9, 2020


Full Circle Villagebrook GP, LLC
c/o Full Circle Communities, Inc.
Attn: Joshua Wilmoth
310 South Peoria Street, Suite 500
Chicago, IL 60607
jwilmoth@fccommunities.org

Re:    Villagebrook Apartments Limited Partnership (the “Partnership”) – Exercise of
       Section 7.4.J Purchase Option

Dear Mr. Wilmoth:

I am writing on behalf of my firm’s client, Alden Torch Financial (“Alden Torch”), which is
the authorized representative of AMTAX Holdings 436, LLC (“AMTAX”) and Protech 2004-
D, LLC (“Protech”). As you know, AMTAX and Protech are, respectively, the Investor
Limited Partner and the Special Limited Partner of the Partnership referenced above
(collectively, the “Limited Partners”). The Partnership is governed by a Second Amended and
Restated Agreement of Limited Partnership dated as of May 1, 2005, as amended (the
“Partnership Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Partnership Agreement.

Alden Torch is in receipt of your November 4, 2020 letter on behalf of Full Circle Villagebrook
GP, LLC (the “General Partner”), which purports to provide the Limited Partners with notice
of the General Partner’s exercise of the purchase option described in Section 7.4.J of the
Partnership Agreement. The General Partner claims in the letter that the “purchase price of the
  Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 3 of 6 PageID #:325




Joshua Wilmoth
December 9, 2020
Page 2

Option . . . shall be the amount of sale proceeds which the Limited Partners would receive, in
accordance with the terms of the Partnership Agreement, if the Partnership’s property . . . were
sold at fair market value, subject to an assumed 4% brokerage fee among other things. Section
6.2.B governs the distributions of proceeds from a sale of the Apartment Complex.”

According to the General Partner, it selected Newmark Knight Frank (the “Appraiser”) to
perform an appraisal of the Partnership’s property (the “Apartment Complex”). The Appraiser
subsequently arrived at a fair market value of the Apartment Complex of only $14,100,000.
The Limited Partners reject the Appraiser’s valuation of the Apartment Complex and, more
importantly, the Appraiser’s subsequent conclusions, and further reject the General Partner’s
contention that the Appraiser’s determinations are “binding” under the Partnership Agreement.

The Appraiser’s valuation of the Apartment Complex appears to be far below the actual fair
market value. As you know, the Limited Partners recently engaged CBRE to provide a broker’s
opinion of value for the Apartment Complex, and CBRE determined a value range of
$16,000,000 to $17,400,000. The Appraiser’s valuation of only $14,100,000 is nearly 20%
lower than even the midpoint of CBRE’s value range for the Apartment Complex. This is not
a reasonable variance, and strongly suggests that the Appraiser’s work reflects—at best—an
inaccurate conclusion.

Based on this erroneous valuation of the Apartment Complex, the Appraiser then purportedly
concluded that the purchase price of the Limited Partners’ interests in the Partnership is only
$494,594. In order to reach this artificially reduced purchase price, the Appraiser ignores the
plain meaning of the phrase “in accordance with the terms of the Partnership Agreement” in
Section 7.4.J of the Partnership Agreement, including that a sale of the Apartment Complex is
a dissolution event pursuant to Section 2.5.A(i), which necessarily triggers the liquidation
provisions in Section 6.3. The Appraiser has no authority to ignore terms of the Partnership
Agreement, and cannot arbitrarily apply certain provisions and not others to the detriment of
the Limited Partners. The Appraiser must determine the net proceeds that are to be distributed
to the Partners (i.e., gross proceeds less a 4% brokerage fee and appropriate prorations and
costs, leaving the available proceeds to distribute), and any subsequent distribution shall be
determined solely by the terms of the Partnership Agreement, which is clear on its face.

Specifically, Section 6.2.B explicitly states that it is “subject to the provisions of Section 6.3[,]”
which confirms that if there is a difference between the percentage of residual sale proceeds
that the Limited Partners would be entitled to receive under Section 6.3 as compared with
Section 6.2.B—as is the case here—then Section 6.3 controls. Section 6.3, in turn, requires
that residual sale proceeds from a Terminating Capital Transaction must be distributed pro rata
based on the partners’ respective positive Capital Account balances, after taking into account
all Capital Account adjustments for the year. Accordingly, even assuming the validity of the
Appraiser’s valuation of the Apartment Complex at only $14,100,000, the purchase price of
the Investor Limited Partner’s interest correctly calculated pursuant to Section 7.4.J would be
  Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 4 of 6 PageID #:326




Joshua Wilmoth
December 9, 2020
Page 3

approximately $2,915,746, which amount is subject to change based on the Partnership’s
activity for the 2020 tax year. (See Exhibit A, enclosed herewith.)

Despite the deficiencies outlined above, the Limited Partners assume and confirm that the
Option was triggered and are prepared to accept the Appraiser’s valuation of the Apartment
Complex at $14,100,000, but only if the resulting proceeds are correctly applied in accordance
with the Partnership Agreement (i.e., in conformity with Section 6.2.B and Section 6.3,
resulting in proceeds to the Limited Partners equal to their then positive Capital Account
balances, estimated to be $2,915,746). If you have any objection to consummating the
transaction under this correctly calculated amount, please notify Alden Torch by no later than
December 14, 2020. Absent any objection, Alden Torch expects to close on the terms
communicated in this letter on or before December 31, 2020.

This letter is not, and is not intended to be, a summary of the Limited Partners’ rights, claims,
objections, defenses, and remedies under the Partnership Agreement and the related transaction
documents, all of which are expressly preserved.


Yours very truly,



CRAIG H. BESSENGER


Encl.
            Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 5 of 6 PageID #:327
                                                                                                           EXHIBIT A
Villagebrook
11010


                                           0.0100%                89.9800%             0.0100%       10.0000%      100.0000%
                                           0.0100%                89.9800%             0.0100%                     90.0000%
                                                                                                     AMTAX
                                            Full Circle                                              Holdings
                                        Villagebrook GP       Full Circle Holding   Protech 2004‐D     436
                                                GP                    OLP                 SLP          ILP           Totals

Capital as of 12/31/2019                              (75)                   ‐                   ‐   3,213,648      3,213,573

2020 Income/(Loss)                                      (3)                  ‐                   ‐    (297,902)      (297,905)
2020 Distributions                                    ‐                      ‐                   ‐         ‐              ‐
Capital as of 12/31/20                                (78)                   ‐                   ‐   2,915,746      2,915,668

Allocation of Gain on Sale
First ‐ to eliminate negatives                         78                   ‐                 ‐             ‐               78
Second ‐ Exit Tax Distribution                       ‐                      ‐                 ‐             ‐             ‐
Third ‐ back end splits                              288              2,590,897               288           ‐       2,591,473


Ending Capital Accounts                              288              2,590,897               288    2,915,746      5,507,219

Distribution Upon Sale (Section 6.3B)                (288)           (2,590,897)             (288)   (2,915,746)   (5,507,219)

Check                                                 ‐                      ‐                   ‐          ‐             ‐
          Case: 1:20-cv-07713 Document #: 1-5 Filed: 12/23/20 Page 6 of 6 PageID #:328


Villagebrook
                                                                                               EXHIBIT A
11010


Building Basis                                        16,617,219
Accumulated Depreciation                              (7,324,668)
Land                                                   1,300,000

Net basis of Building/Land                            10,592,551
Add Other Assets Sold                                    281,398
Building/Land Basis                                   10,873,949

Sales Price                                            14,100,000
Less: Closing Costs                                      (634,500)
Amount Realized                                        13,465,500
Building/Land Basis                                   (10,873,949)
GAIN/(Loss) on Sale                                     2,591,551

Cash Proceeds                                         14,100,000
Less Commissions                                        (634,500)
Release of Cash & Escrows                                807,205
Cash from Sale                                        14,272,705

Cash Available for Distribution Under Sec. 6.2B       14,272,705



Distributions in Accordance with Sec. 6.2(B)(ii)(1)    (8,240,486)   All debt & est reserves
Distributions in Accordance with Sec. 6.2(B)(ii)(2)             0    AMF
Distributions in Accordance with Sec. 6.2(B)(ii)(3)      (525,000)   GP Loans
Distributions in Accordance with Sec. 6.2(B)(ii)(4)             0    Exit Tax Distribution

Remaining Cash                                         5,507,219

Distributions in Accordance with Sec. 6.2(B)(ii)(5)          (551)                     0.0100%   GP
                                                       (4,955,396)                    89.9800%   OLP
                                                             (551)                     0.0100%   SLP
                                                         (550,722)                    10.0000%   ILP
                                                       (5,507,220)                   100.0000%

Distributions in accordance with Section 6.3B

                                                             (288)                     0.0052%   GP
                                                       (2,590,897)                    47.0455%   OLP
                                                             (288)                     0.0052%   SLP
                                                       (2,915,746)                    52.9441%   ILP
                                                       (5,507,219)                   100.0000%

Total to ILP                                           (2,915,746)
